Exhibit 10.24
 
 
 
 
 
 
 
VOTING TRUST AND ESCROW AGREEMENT


THIS AGREEMENT dated the eighth day of May, 2008.


BETWEEN


FIRSTGOLD CORP.
a corporation incorporated
under the laws of Delaware


(hereinafter called "Firstgold")
OF THE FIRST PART
And


A. SCOTT DOCKTER


(hereinafter called "Dockter")
OF THE SECOND PART


And


EQUITY TRANSFER & TRUST COMPANY


(hereinafter called the "Trustee")
OF THE THIRD PART
 
 
WHEREAS:


A.           Pursuant to this Voting Trust and Escrow Agreement (the
"Agreement"), Dockter agrees to deliver for transfer to the Trustee 2,943,641
fully paid common shares in the capital of Firstgold, which constitutes all of
his direct and beneficial shareholdings in the capital of Firstgold that are
unsecured (the "Unsecured Shares"), together with a duly completed power of
attorney to transfer such shares with signature guaranteed by either a Canadian
Schedule I Chartered Bank or a financial institution that is a member of a
recognized STAMP Medallion Signature Guarantee Program, and 4,329,000 fully paid
common shares in the capital of Firstgold that are subject to security and
pledge agreements (the "Secured Shares"), which constitutes all of his direct
and beneficial holdings in the capital of Firstgold that are secured and not
presently available for transfer to the Trustee. The Trustee shall register such
Unsecured Shares in the name of "Equity Transfer & Trust Company, as Voting
Trustee", and the Secured Shares shall be so registered as and when they are
delivered to the Trustee for transfer in accordance with paragraph 2 hereof.


B.           The Unsecured Shares transferred to the Trustee and the Secured
Shares upon transfer to the Trustee in accordance with the terms hereof are
herein called the "Trust Shares".
 
 

--------------------------------------------------------------------------------


 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants herein contained, the parties agree as follows:


1.           By execution hereof, Dockter hereby agrees to transfer to the
Trustee the Trust Shares, to be held in trust by the Trustee in accordance with
the terms contained herein. The Trustee agrees to hold the Trust Shares in its
name or in the name of its nominee and vote or cause to be voted the Trust
Shares in the manner herein provided.


2.           Dockter hereby acknowledges and agrees that should any security
underlying the Secured Shares be discharged, upon such discharge the Secured
Shares so released to Dockter or should Dockter acquire any additional common
shares in the capital of Firstgold ("Additional Shares"), he shall forthwith
deliver for transfer with a duly completed power of attorney to transfer such
Additional Shares and Secured Shares to the Trustee in order to cause such
Additional Shares and Secured Shares to be subject to the terms and conditions
of this Agreement.


3.           In the event Dockter shall hold, at anytime during the term of this
Agreement, in excess of 10% of the outstanding shares in the share capital of
Firstgold, on a fully diluted basis, Dockter hereby agrees not to acquire
additional shares of Firstgold, or other securities convertible into shares of
Firstgold, other than ratably with other shareholders, it being understood that
the foregoing restriction is intended to maintain Dockter's pro rata interest in
Firstgold. Notwithstanding the foregoing, Dockter shall be permitted to acquire
common shares issued on the exercise of stock options granted in the normal
course in accordance with Firstgold's stock option plan, or on the exercise of
outstanding share purchase warrants, which shall be aggregated with his
shareholdings in determining his right to participate ratably with other
shareholders. For greater certainty, neither the Trustee nor the transfer agent
for Firstgold will be responsible or liable for ensuring Dockter's compliance
with this provision and the Trustee will only be required to take notice of the
common shares that are actually deposited with it.


4.           Nothing herein shall be construed so as to preclude Dockter from
disposing of any or all of the Trust Shares (the "Sold Shares") on the open
market to a non-related or unassociated third party (within the meaning given to
such terms in the Securities Act (Ontario) and Regulation 61101 - Respecting
protection of minority security holders in special transactions) purchasers
(each a "Purchaser") and the Trustee hereby undertakes to transfer the ownership
of such Sold Shares over to the Purchaser's broker as directed by Dockter upon
delivery of a signed certificate, in the form annexed hereto as Schedule "A",
confirming that such sale is on the open market to an unrelated or unassociated
party.


5.           The Trustee hereby agrees to vote the Trust Shares in such manner
as may from time to time be directed by Dockter; provided, however that the
number of votes so exercised shall at no time exceed 9.9% of the votes, attached
to the common shares in the capital of Firstgold, eligible to be cast at any
meeting of shareholders of Firstgold, and the remaining Trust Shares shall not
be voted. Dockter further agrees that no votes may be cast in respect of Secured
Shares, that, when aggregated with the Trust Shares, would exceed 9.9010 of the
votes attached to the common shares in the capital of Firstgold, eligible to be
cast at any meeting of shareholders of Firstgold, and the Trustee expressly
disclaims any responsibility or duty with repect to this covenant. Firstgold
covenants to provide the Trustee with an Officer's Certificate, forthwith after
the mailing of the notice of any meeting of the common shareholders, certifying
to it the total number of Trust Shares that may be voted at the upcoming
meeting.


- 2 -

--------------------------------------------------------------------------------


 
6.           The Trustee shall not incur any liability or responsibility
hereunder by reason of any error of law or mistake or any matter or thing done
or omitted to be done under or in relation to this Agreement and the trust
hereby created except by its own willful neglect or default in carrying out its
obligations hereunder.


7.           Firstgold and Dockter each agree to jointly and severally indemnify
the Trustee, and its directors, officers, employees and agents and save them
harmless from and against all claims, actions, suits, loss or damage which may
be incurred or suffered by the Trustee in the proper performance of its duties
as Trustee hereunder. This indemnification will survive the termination or
discharge of this Agreement and the resignation or removal of the Trustee.


8.           Firstgold covenants to pay the Trustee's reasonable remuneration
for all the services to be performed by it hereunder and for any costs and
expenses (including the charges of its nominee and the reasonable compensation
and disbursements of its counsel and other advisors) incurred by the Trustee in
the performance of such services. The Trustee shall not be required to effect
any partial or full release of the shares unless its fees and expenses are paid
in full.


The Trustee shall be fully protected in acting and relying on any document,
certificate, statement, instrument, opinion, report or notice, believed by it to
be genuine and to have been signed, sent by or on behalf of the proper party or
parties or delivered to it pursuant to this Agreement as to its due execution,
validity and effectiveness and as to the truth and accuracy of any information
contained therein.


The Trustee will have the right not to act and will not be liable for refusing
to act unless it has received clear and reasonable documentation that complies
with the terms of this Agreement. Such documentation must not require the
exercise of any discretion or independent judgment.


The Trustee may resign and be discharged from all further duties and liabilities
hereunder, by giving to Firstgold and Dockter not less than 30 days' prior
notice in writing or such shorter prior notice as they may accept as sufficient.
In the event of the Trustee resigning or being dissolved, becoming bankrupt,
going into liquidation or otherwise becoming incapable of acting hereunder,
Firstgold and Dockter shall forthwith appoint a new trustee; failing such
appointment by them, the retiring Trustee, at the expense of Firstgold, may
apply to a justice of the Ontario Superior Court of Justice on such notice as
such justice may direct, for the appointment of a new trustee. On any such
appointment the new trustee shall be vested with the same powers, rights, duties
and responsibilities as if it had been originally named herein as trustee
hereunder.


9.           This Agreement shall, subject to the written consent of Toronto
Stock Exchange (the "TSX"), terminate forthwith upon the expiration of three (3)
years from the date hereof and upon termination of this Agreement and after
receipt by the Trustee of payment of any remuneration to which it may then be
entitled hereunder, including any costs and expenses, the Trustee will transfer
the Trust Shares to or to the order of Dockter. This Agreement may not be
amended without the prior written consent of the TSX.


10.            Any monies received by the Trustee from Firstgold by way of cash
dividend or return of capital on the Trust Shares shall be distributed to
Dockter. Any distribution of stock arising from a stock split, stock dividend or
corporate reorganization shall be subject to the terms of this Agreement.


11.           This Agreement shall be construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.


- 3 -

--------------------------------------------------------------------------------


 
12.           This Agreement may be executed in several parts in the same form
and such parts as so Executed shall together form one original agreement, such
parts if more than one shall be read together and construed as ifall signing
parties hereto had executed one copy of this Agreement.


13.            Any notices given hereunder shall be deemed to be sufficiently
given if sent to:


Trustee:


Equity Transfer & Trust Company
200 University Avenue, Suite 400
Toronto, ON
M5H 4Hl
Attention: Manager, Corporate Trust Department
Fax: 416-361-0470


Firstgold:


Firstgold Corp.
Corporate Headquarters
3108 Ponte Morino Dr.
Suite 210
Cameron Park, CA 95682
Attention: Stephen Akerfeldt
Fax: [1-530-677-7626 ]


Dockter:


c/o
Firstgold Corp.
Corporate Headquarters
3108 Ponte Morino Dr.
Suite 210
Cameron Park, CA 95682
Attention: Mr. Scott Dockter
Fax: [1-530-677-7626 ]
 
- 4 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the parties hereto have executed this Agreement.
 

 
FIRSTGOLD CORP.
         
 
By:
/s/ Stephen Akerfeldt       Stephen Akerfeldt           /s/    /s/ A. Scott
Dockter    Witness   A. Scott Dockter  


 
EQUITY TRANSFER & TRUST COMPANY
         
 
By:
/s/ Carol Mikos       Authorized Signatory             By: /s/ Shelley Martin  
     Authorized Signatory  

 
- 5 -

--------------------------------------------------------------------------------


 
Schedule "A"
 
Direction to Transfer
 


To: 
Equity Transfer & Trust Company, as Trustee 
200 University Avenue, Suite 400
Toronto, ON
M5H 4Hl
Attention: Manager, Corporate Trust Department



Re:
Voting Trust and Escrow Agreement dated as of May [   ],2008 between Firstgold
Corp., A. Scott Dockter, and Equity Transfer & Trust Company



Pursuant to Section 4 of the referenced Agreement, the undersigned hereby
certifies that [                 ] common shares of Firstgold Corp. have been
sold on the open market to a non-related or unassociated third party (within the
meaning given to such terms in the Securities Act (Ontario) and Regulation
61-101 - Respecting protection of minority security holders in special
transactions) and accordingly, requests that the Trustee transfer the equivalent
number of Trust Shares to the party named below and this shall be your good and
sufficient authority for doing so.
 
Registration:
 

 
Address:

 
Please deliver such common shares to:


Dated this [    ] day of [       ], 200    
 
                                              
A. Scott Dockter


- 6 -

--------------------------------------------------------------------------------


 
Scott Dockter Summary of Outstanding Shares
 
1,329,000
Pledged to Triangle Equities
   
1,000,000 
Pledged to Triangle Equities  
2,000,000 
Pledged to Stern Capital
40,000   
On account with Finance 500    
1,882,934  
On account with Finance 500  
 
900,000 
On account with Finance 500    
6,200  
In possession    
38,236 
In possession
   
76,271 
In possession

 
Total shares In security/pledge agreements 
 4,329,000    
Total shares to be transferred to voting trust  
 2,943,541

 
 